Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 1 of 14
                                                            03/17/2021

                         Arvind Nath Rawal



                     X




Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 2 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 3 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 4 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 5 of 14
Arvind Nath Rawal


                                                                            03/17/2021




Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 6 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 7 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 8 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document      Page 9 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document     Page 10 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document     Page 11 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document     Page 12 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document     Page 13 of 14
Case 3:21-bk-00618   Doc 10    Filed 03/17/21 Entered 03/17/21 18:53:16   Desc Main
                              Document     Page 14 of 14
